Exhibit 10.7

DECLARATION OF TRUST

This Declaration of Trust is made this 19th day of June, 1997 by Pennsylvania
Real Estate Investment Trust, an unincorporated association in business trust
form created in Pennsylvania pursuant to that certain Trust Agreement dated
December 27, 1960 as last amended and restated on December 16, 1987, as grantor
of the trust (hereinafter “Grantor”) and Pennsylvania Real Estate Investment
Trust, in its capacity as initial trustee (hereinafter the “NCF Trustee”).

The Grantor is the record title owner of the real estate described on Exhibit A
attached hereto and made a part hereof (the “Real Property”) and desires to
create an irrevocable trust with the NCF Trustee, as trustee, for the purpose of
collecting, holding, managing and distributing the Net Cash Flow (as that term
is defined hereinafter below in Section 1.01) generated by the Real Property.

All rights, title and interest with respect to the Real Property, including
without limitation the right to sell, mortgage, lease or otherwise dispose or
encumber any or all of the Real Property shall be and hereby are reserved
exclusively to the Grantor. Nothing contained herein shall be construed,
interpreted, intended or deemed to convey record title to, or the right to
manage and/or operate, all or any portion of the Real Property.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Grantor and Trustee
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01.  Definitions.    For all purposes of this Declaration of Trust,
the capitalized terms set forth below shall have the following meanings:

“Beneficiary” shall mean the Person or Persons holding one hundred
(100%) percent of the beneficial interest in the Trust at any given time.



--------------------------------------------------------------------------------

“Net Cash Flow” shall mean with respect to any period for which such calculation
is made (a) the sum of the all of the following: (1) all sums received from
tenants, licensees or other occupants of the Real Property, or any part thereof,
related to use and occupancy of space within any of the Real Property (“Gross
Income”), including without limitation, minimum annual rent; additional rent;
late charges; escalation charges; parking fees and/or other license fees;
payments for common area maintenance, real estate taxes, insurance, utilities
and/or other operating expenses; payment for repairs, renovations and
replacements within tenant spaces or within common areas; sums paid in lieu of
rent such as use and occupancy charges payable by a bankrupt or its trustees;
damages and expenses recovered from defaulting tenants, lease termination fees
or charges paid to Grantor; any insurance proceeds or taking proceeds to the
extent received by Grantor and not applied (or held for application) to repair
or reconstruct all or any part of the Real Property; or the payment of any debt
service due in connection with such Real Property; (2) the excess, if any, of
the net cash proceeds from the sale, exchange, disposition, financing or
refinancing of any or all of the Real Property over the gain (or loss, as the
case may be) recognized from such sale, exchange, disposition, financing or
refinancing during such period; and (3) all other cash received by Grantor in
connection with the ownership, operation or management of the Real Property;
(b) LESS the sum of the following: (1) expenditures relating to the Real
Property (“Expenditures”) including leasing/brokerage commissions, if any,
actually paid to licensed real estate brokers, but only to the extent such
commissions do not exceed then prevailing rates for comparable transactions in
comparable buildings in the immediate area of the subject Real Property;
expenditures reasonably required to make space ready for occupancy by tenants,
generally known as “tenant improvements”; normal and customary building
operating expenses, including without limitation, ad valorem real estate taxes
(including escrows deposited with any mortgagee or lender), insurance premiums,
repairs and maintenance, utilities, reasonable salaries and fringe benefits paid
to employees directly required to operate, maintain and manage any or all of the
Real Property, and reasonable legal and accounting expenses directly related to
management and operation of all or any part of the Real Property; capital and
non-capital expenditures reasonably required for normal operation, repair,
replacement and maintenance of the Real Property, payments of principal or
interest on any debt instruments encumbering any of the Real Property;
depreciation or amortization of leasehold improvements or other capital
expenditures; depreciation of the Real



--------------------------------------------------------------------------------

Property; any other non-cash items which are deductible for tax or normal
accounting purposes; and the amount of any reserves established by the Grantor
or the amount of any increases contributed by Grantor to any then currently
existing reserves.

“Person” shall mean a natural person, corporation, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
bank trust company, land trust, real estate investment trust, business trust,
limited liability company or other organization.

“NCF Trustee or NCF Trustees” shall mean the person or persons serving from time
to time as the trustee or trustees of the Trust and are referred to collectively
as “NCF Trustees” or individually as “NCF Trustee”.

“Trust Corpus” shall mean all right, title and interest of the Trust in and to
any property contributed to the Trust by the Grantor or otherwise acquired by
the Trust.

ARTICLE II

Transfer to Initial Trustee

Section 2.01.  Initial Transfer.

(a) The Grantor has transferred and does hereby transfer to the Trustee on the
date hereof the Net Cash Flow and may from time to time transfer additional
property to the Trust, it being intended however, that the Trust Corpus shall
not include real estate. The NCF Trustee shall hold the Trust Corpus in trust
for the uses and purposes herein contained.

(b) Powers of and Reservations by Grantor.    The Grantor hereby reserves unto
itself and its successors and assigns, the absolute and exclusive power and
authority to manage the Real Property, exercisable without consent of the NCF
Trustee or Beneficiary hereunder, and to do all such acts and things as in its
sole discretion and judgment are necessary or incidental to or desirable for the
ownership, management, and operation of the Real Property. The Grantor shall
have all the specific rights and powers required, appropriate or desirable to
the ownership, operation and management of the Real Property, which, by way of
illustration but not by way of limitation, shall include the following:



--------------------------------------------------------------------------------

(i) to acquire, construct, operate, maintain, improve, extend, expand, buy, own,
sell, convey, assign, mortgage, pledge, hypothecate or otherwise encumber,
refinance, rent or lease all or any portion of the Real Property;

(ii) to borrow funds and grant mortgages, liens and security interests in all or
any portion of the Real Property as security therefor;

(iii) to execute warrants of attorney to confess judgments and to confess
judgments in connection with any obligation of Grantor;

(iv) to engage in any kind of activity, and to engage in, perform and execute
and carry out contracts and agreements of any kind necessary to, in connection
with, or incidental to, the ownership, operation and management of the Real
Property;

(v) to obtain governmental or other approvals, licenses, permits and
authorizations, if any, which may be required for the construction, maintenance,
development, ownership and/or operation of the Real Property;

(vi) to negotiate with utility companies concerning contracts or agreement for
utility service to the Real Property;

(vii) to establish reasonable reserve funds for any purpose in connection with
such Real Property;

(viii) to expend such funds and to employ agents, attorneys, brokers, managing
agents, contractors, subcontractors, architects and accountants provided such
expenditures and services are necessary or advisable, in the Grantor’s sole
discretion, in connection with the ownership, operation and management of the
Real Property and to obtain reimbursement for such expenditures, costs, fees and
expenses from the Real Property and from the NCF Trustee out of the Trust
Corpus;

(ix) to bring, defend, pay, collect, compromise, arbitrate, engage legal action
or otherwise adjust claims or demands of or against the Real Property;

(x) to purchase and pay for insurance policies insuring the Real Property
against any and all risks and insuring the Grantor and its officers, trustees,
partners, beneficiaries, shareholders, employees or agents against any and



--------------------------------------------------------------------------------

all claims and liabilities of every nature asserted by any Person arising by any
reason of any action alleged to have been taken or omitted by the Grantor, and
its officers, directors, partners, beneficiaries, trustees, shareholders,
employees or agents; and

(xi) to execute, acknowledge and deliver any and all instruments and/or
documents necessary to effectuate the foregoing.

ARTICLE III

Formation of the Trust

Section 3.01.  Name.    The Trust created hereby shall be known as The NCF
Trust.

Section 3.02.  Office.    The principal office of the Trust shall be care of the
NCF Trustee at 455 Pennsylvania Avenue, Suite 135, Fort Washington, Pennsylvania
19034.

Section 3.03.  Term.    The Trust shall be in full force and effect until the
date which is twenty-one (21) years from the date of death of the last survivor
of the present Trustees of the Pennsylvania Real Estate Investment Trust, Scott
Richard Silberman and Darius James Copland upon which date the Trust shall
terminate and be at an end and of no further force and effect, unless sooner
terminated by a unanimous decision of the Beneficiary of the Trust.

Section 3.04.  Continuation of Trust.    The death, insolvency, or incompetency
of an individual Beneficiary, the dissolution, merger, or insolvency of any
other Beneficiary which is a corporation, partnership, trust, limited liability
company or partnership or other entity or the transfer of beneficial interest
shall not terminate the Trust or entitle the legal representative of the
Beneficiary, or any transferee, to any accounting or to any legal action against
the Trust Corpus or the NCF Trustee. Upon the death, insolvency, or incompetency
of any individual Beneficiary, the legal representative of such Beneficiary
shall succeed as a Beneficiary and shall be bound by the provisions of this
Trust.



--------------------------------------------------------------------------------

ARTICLE IV

Trustees

Section 4.01.  Appointment of Initial Trustee; Number of Trustees.

(a) The Grantor hereby appoints Pennsylvania Real Estate Investment Trust as the
initial NCF Trustee under this instrument to serve as NCF Trustee.

Section 4.02.  Resignation and Successors.

(a) The Grantor hereby retains and reserves the right at any time and from time
to time: (1) to remove any NCF Trustee acting hereunder, and (2) to appoint a
successor to any NCF Trustee who for any reason ceases to act as NCF Trustee.

(b) The NCF Trustee or any successor may resign at any time without cause by
giving at least sixty (60) days prior written notice to the Beneficiary, and the
holders of one hundred (100%) percent of the beneficial interest may, at any
time, remove any NCF Trustee without cause by written notice to said NCF
Trustee, such resignation or removal to be effective upon the acceptance of
appointment by a successor trustee as hereinafter provided. In the case of the
resignation or removal of a NCF Trustee, a successor may be appointed by written
instrument executed by the Beneficiary. If a successor trustee shall not have
been appointed within sixty (60) days after the giving of such notice by all of
the Beneficiaries to the then current NCF Trustee, said NCF Trustee or the
Beneficiary may apply to any court of competent jurisdiction in the United
States to appoint a successor trustee to act until such time, if any, as a
successor trustee shall have been appointed as provided hereinabove. Any
successor so appointed by such court shall immediately and without further act
be superseded by any successor appointed as provided above within one year from
the date of the appointment by such court. Any successor, however appointed,
shall execute and deliver to its predecessor trustee an instrument accepting
such appointment, and thereupon such successor without further act shall become
vested with all the estates, properties, rights, powers, duties and trusts of
the predecessor trustee as if originally named NCF Trustee herein.

Section 4.03.  Compensation.    Any NCF Trustee hereunder shall not be entitled
to any compensation in connection with the NCF Trustee’s performance of its
duties and powers hereunder. However, notwithstanding the foregoing, the
Beneficiary shall



--------------------------------------------------------------------------------

pay or reimburse, as appropriate, the NCF Trustee for all reasonable fees, costs
and expenses of the NCF Trustee incurred in connection with the NCF Trustee’s
performance of said duties and powers.

Section 4.04.  Liability of Trustee.    No NCF Trustee when acting in such
capacity shall be personally liable to any third party for any act, omission or
obligation of the Trust. The liability of the NCF Trustee hereunder and the
trustees of Grantor shall be restricted and limited solely to the Trust Corpus.
No trustee, officer, agent or shareholder of the Grantor or Beneficiary shall be
personally liable for any obligations of the Trust.

Section 4.05.  Indemnification of NCF Trustee.

(a) The Beneficiary hereunder shall pay (or reimburse the NCF Trustee) for all
fees and expenses of the NCF Trustee hereunder, including without limitation,
the reasonable compensation, expenses and disbursements of such agents,
representatives, accountants and counsel as the NCF Trustee may employ in
connection with the exercise and performance of its duties and powers under this
Declaration of Trust, whether or not the transactions contemplated hereby or
thereby are consummated. The Beneficiary and its successors and/or assigns
hereby agree to assume all liability for, and to indemnify and hold harmless the
NCF Trustee, from and against, any and all liabilities, obligations, losses,
damages, taxes, claims, actions, suits, costs, expenses and disbursements
(including attorneys’ fees and disbursements) of any kind and nature whatsoever
which may be imposed on, incurred by or asserted against the NCF Trustee at any
time and which in any way relate to or arise from or out of the Trust Corpus,
the administration of the Trust Corpus or any action or inaction of the NCF
Trustee hereunder. The liabilities of the Beneficiary hereunder shall be joint
and several, in the event there are more than one Beneficiary hereunder at any
time during the term of the Trust.

(b) The NCF Trustee shall be entitled to payment from the Net Cash Flow for any
payments, reimbursement and/or indemnification owing to the NCF Trustee pursuant
to the terms of this Declaration of Trust, but only to the extent such monies
are not promptly paid by the Beneficiary or others, and without releasing said
Beneficiary from its respective obligations of payment, reimbursement and
indemnification.



--------------------------------------------------------------------------------

Section 4.06.  Exculpation of NCF Trustee.    No NCF Trustee shall be personally
liable to the Trust or any Beneficiary for any act or omission except for its
own willful misfeasance, bad faith, gross negligence or reckless disregard of
duty.

Section 4.07.  Persons Dealing with the NCF Trustee.    Any act of the NCF
Trustee purporting to be done in its capacity as such, shall, as to any Person
dealing with such NCF Trustee, be deemed conclusively within the purposes of
this Trust and the powers of the NCF Trustee.

ARTICLE V

Duties and Powers of the NCF Trustee

Section 5.01.  Acceptance of Duties.    The NCF Trustee hereby accepts the
trusts hereby created and agrees to perform the same but only upon and to the
extent of the terms of this Declaration of Trust.

Section 5.02.  Powers of the NCF Trustee.    The NCF Trustee shall have the
absolute and exclusive power and authority to manage the Trust Corpus,
exercisable without consent of the Beneficiary or Grantor, to the same extent as
if the NCF Trustee were the owner of the Trust Corpus and to do all such acts
and things as in its sole discretion and judgment are necessary or incidental to
or desirable for the carrying out the purposes of this Trust. The concurrence of
all the NCF Trustees shall be necessary to the validity of any action taken by
them, provided that (a) if there is only one NCF Trustee serving, such NCF
Trustee may act alone until a co-trustee is appointed, if ever, in which event
the two NCF Trustees must act together, and (b) if, at any time there are more
than two NCF Trustees serving, the concurrence of a majority of the NCF Trustees
shall be necessary to the validity of any action taken by them. The NCF Trustee
shall have all the specific rights and powers required, appropriate or desirable
to collect, manage and distribute the Trust Corpus and the Net Cash Flow in
accordance with the terms of this Declaration of Trust, which shall include, but
not be limited to, the following:

(i) to open separate bank accounts for the Trust with such bank or banks as the
NCF Trustee may from time to time select, in its sole discretion, and to
designate and change signatories on such accounts;



--------------------------------------------------------------------------------

(ii) to confess a judgment against the Trust or Trust Corpus;

(iii) to bring, defend, pay, collect, compromise, arbitrate, engage legal action
or otherwise adjust claims or demands of or against the Trust;

(iv) to incur and pay out any charges or expenses and disburse any of the Net
Cash Flow which are, in the opinion of the NCF Trustee necessary or incidental
to or desirable for the carrying out of any of the purposes of the Trust;

(v) to receive, collect and deposit monies to be held by the Trust and which
comprise all or a portion of the Net Cash Flow into banks, trust companies,
savings and loan association or other investment institutions or vehicles,
whether or not such deposits will draw interest, and the same shall be subject
to withdrawal on such terms and in such manner and by such Persons or Person as
the NCF Trustee may determine;

(vi) to make any distributions of the Net Cash Flow as required hereunder in
cash or in kind;

(vii) to employ agents, attorneys, and accountants on behalf of the Trust,
provided such services are necessary or advisable in connection with the
collection, management and distribution of the Trust Corpus and the Net Cash
Flow and to pay out from such Net Cash Flow the reasonable compensation, costs
and expenses therefor as the same is determined by the NCF Trustee in its sole
business judgment;

(viii) to purchase and pay for insurance policies insuring the Trust, Trust
Corpus, NCF Trustee and Beneficiary, and their respective partners, officers,
trustees, directors, shareholders, employees and agents against any and all
risks and insuring and against any and all claims and liabilities of every
nature asserted by any Person arising by any reason of any action alleged to
have been taken or omitted by the NCF Trustee or Beneficiary, and their
respective partners, officers, directors, trustees, shareholders, employees or
agents;

(ix) to execute and cause the Beneficiary hereunder to execute any agreement,
document or instrument necessary to confirm, evidence and effectuate the
provisions set forth in Section 11.03 hereof;



--------------------------------------------------------------------------------

(x) to do all other acts and things as are incident to the foregoing and to
exercise all powers which are necessary or useful to carry out the purpose of
the Trust and the provisions of the Declaration of Trust; and

(xi) to execute, acknowledge and deliver any and all instruments and/or
documents necessary to effectuate the foregoing.

ARTICLE VI

Transfer of Beneficial Interest

Section 6.01.  Beneficial Interest.    The initial sole beneficiary of the Trust
shall hold one hundred percent (100%) of the beneficial interest in the Trust
(“Beneficial Interest”) as set forth in the Schedule of Beneficiaries.

Section 6.02.  Transfers.    All or any portion of the beneficial interest of
any Beneficiary may be assigned or transferred without the prior written consent
of any other Beneficiary. Upon the occurrence of an assignment or transfer of
all of a Beneficiary’s interest in the Trust, the Beneficiary shall be released
from any and all liability or obligations hereunder arising out of or caused by
any event occurring after the effective date of such transfer.

Section 6.03.  Procedures for Transfer.    Any assignee shall become a
Beneficiary upon the assignor and the assignee executing and delivering such
instruments as any other Beneficiary and the NCF Trustee may reasonably deem
necessary or desirable in order to effectuate the assignment, and which shall
include, without limitation, a written acceptance and adoption of the terms and
provisions of this Trust together with an assumption or all reimbursement and
indemnification obligations of the Trust by the assignee and delivery to the NCF
Trustee of an Assignment of Beneficial Interest fully executed and acknowledged
by the assignor and assignee.

Section 6.04.  Allocation of Beneficial Interests.    The Beneficiary may, from
time to time, elect to allocate among themselves differing pro rata percentage
interests (from 0% to 100%) in the Trust Corpus and the NCF Trustee shall take
such actions and execute such documents as the Beneficiary shall direct to
reflect such allocation, including without limitation an Amended Schedule of
Beneficiaries, executed by the NCF Trustee and all of the then current
Beneficiary.



--------------------------------------------------------------------------------

Section 6.05.  Legal Ownership of the Trust Corpus.    The legal title to and
ownership of the Trust Corpus is vested exclusively in the NCF Trustee.

Section 6.06.  Nature of Beneficial Interest.    The Beneficial Interest shall
be personal property and shall confer upon the Beneficiary only the interest and
rights specifically set forth in this Declaration of Trust and as provided by
applicable law.

Section 6.07.  Evidence of Interest.    The Beneficial Interest shall be
evidenced solely by reference thereto in this Declaration of Trust and as set
forth in the Schedule of Beneficiaries and not by certificate or otherwise.

ARTICLE VII

Termination of Trust

Section 7.01.  Termination in General.

(a) This Declaration of Trust shall remain in existence, except as otherwise
provided for in Section 3.03 hereof.

Section 7.02.  Evidence of Termination.    After termination of the Trust and
distribution of the Trust Corpus and Net Cash Flow, the NCF Trustee shall
execute, acknowledge and record (if this Declaration of Trust has been recorded)
an instrument evidencing such termination and shall file a copy of such
instrument with the records of the Trust. Upon completion of the foregoing, the
NCF Trustee shall thereupon be discharged from all further liabilities and
duties hereunder and the rights and interests of the Beneficiary hereunder shall
thereupon cease.

ARTICLE VIII

Accounting and Fiscal Matters

Section 8.01.  Fiscal Year.    The fiscal year of the Trust shall end on each
August 31.

Section 8.02.  Method of Accounting.    The NCF Trustee shall utilize the cash
method of accounting for the Trust and shall keep, or cause to be kept, full and
accurate records of all transactions of the Trust and/or involving the Trust
Corpus and Net Cash Flow in accordance with generally accepted accounting
principles consistently applied.



--------------------------------------------------------------------------------

Section 8.03.  Financial Books and Records.    All books of account shall, at
all times, be maintained at the principal office of the Trust or at such other
location as specified by the NCF Trustee and notice of same shall be given to
the Beneficiary hereunder. All determinations by the NCF Trustee with respect to
the treatment of any portion of the Net Cash Flow or its respective allocation
for federal, state or local tax purposes shall be binding upon the Beneficiary.
Any Beneficiary shall have the right upon reasonable advanced notice to the NCF
Trustee, during normal business hours and at its own cost and expense to have
its accountants and/or representatives examine and/or audit the books and
records of the Trust and the NCF Trustee shall make such books and record
available for same.

Section 8.04.  Accounting to the Beneficiaries.    Within 90 days of (i) the end
of the Fiscal Year, (ii) the distribution of any of the Net Cash Flow in
accordance with Article IX hereof, or (iii) the date of receipt by the NCF
Trustee of a written request by any Beneficiary for an accounting, the NCF
Trustee shall provide to all the then current Beneficiaries a detailed written
accounting of all transactions, distributions and other activity involving the
Net Cash Flow as of (a) the end of the Fiscal Year, (b) the date of such
distribution, or (c) the date such written request is received by the NCF
Trustee, as the case may be.

ARTICLE IX

Distributions

Section 9.01.  Distributions of Net Cash Flow .    The NCF Trustee shall
distribute to the Beneficiary or Beneficiaries in accordance with their
respective Beneficial Interest hereunder on a quarterly basis commencing on the
first day of October, 1997 or as required or permitted by applicable law, all of
the Net Cash Flow as is then being held in trust by the NCF Trustee hereunder.

ARTICLE X

Amendment

Section 10.01.  Amendment.    This Declaration of Trust may be amended in any
particular, by consent of the holders of one hundred (100%) percent of
Beneficial Interest hereunder. Such amendment shall be in writing and executed
by all such holders and the NCF Trustee hereunder.



--------------------------------------------------------------------------------

ARTICLE XI

No Conflict with Mortgagees/Joinder in Documents

Section 11.01.  No Conflict with Mortgagees.    Notwithstanding anything to the
contrary contained herein, none of the terms and provision, duties or powers
shall be deemed to be in derogation of or in conflict with the rights of any
mortgage holder under any mortgage, deed of trust or like instrument effecting a
lien on any of the Real Property, Trust Corpus or Net Cash Flow, now or
hereinafter encumbering any of the Real Property, the Trust Corpus or Net Cash
Flow. This Section 11.01 shall further confirm that the Grantor hereunder is
possessed of all the right, power and authority to grant and/or create any
mortgage, lien or other encumbrance upon such Real Property.

Section 11.02.  Subordination of Financing.    All of the NCF Trustee’s and
Beneficiary’s right, title and interest in the Trust Corpus, Net Cash Flow and
the Trust itself, is subject and subordinate in all respects to any mortgage,
deed of trust, installment sale agreement, sale-leaseback or other like
documents utilized to secure any financing or refinancing of the Real Property
(collectively the “Security Documents”) now or hereafter existing, and any and
all extensions, replacements, amendments and modifications thereto, and any and
all present and future advances thereunder under any such Security Documents and
the NCF Trustee and the Beneficiary hereby agree to the subordination this
Trust, the Trust Corpus and the Net Cash Flow to any such mortgage, deed or
trust or other such encumbrance required in connection with such financing or
refinancing.

Section 11.03.  Joinder by NCF Trustee and Beneficiary.    Upon the written
request of Grantor, the NCF Trustee and the then current Beneficiary shall join
in the execution of any agreement, document or instrument (including, but not
limited to any note, mortgage, deed, lease or like document involving the Real
Property), necessary to confirm, evidence and effectuate the following:

(a) the Grantor holds record, legal and equitable title to all or any portion of
the Real Property, and



--------------------------------------------------------------------------------

(b) the Grantor has the right, power and authority to acquire, construct,
maintain, operate, manage, improve, extend, expand, own, sell, grant, convey,
assign, mortgage, pledge, hypothecate or otherwise encumber, finance, refinance,
rent, lease or dispose of all or any portion of the Real Property.

ARTICLE XII

Miscellaneous

Section 12.01.  No legal title to Trust Corpus or Net Cash Flow in the
Beneficiary.    The Beneficiary shall not have legal title to any part of the
Trust Corpus or the Net Cash Flow. Except as expressly set forth herein, the
Beneficiary shall not be liable for any liabilities or obligations of the Trust
or NCF Trustee or for the performance of terms and the provisions of this
Declaration of Trust.

Section 12.02.  Unanimous Consent of Beneficiary.    Except as otherwise
expressly provided herein, any and all actions or consents of the Beneficiary
referred to in this Declaration of Trust shall require the unanimous written
consent of the then current holders of one hundred percent (100%) of the
Beneficial Interests hereunder.

Section 12.03.  Separate Counterparts.    This Declaration of Trust may executed
by the parties hereto in separate counterparts, each of which when so executed,
acknowledged and delivered shall be an original, but all such counterparts
together shall constitute but one and the same instrument.

Section 12.04.  Severability.    Any provision of this Declaration of Trust
which is prohibited or unenforceable in any jurisdiction shall, as such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provisions in any other jurisdiction.

Section 12.05.  Successors and Assigns.    All covenants and agreements
contained herein shall be binding upon and inure to the benefit of the NCF
Trustee and its successors and assigns and the Beneficiary and their respective
successors and assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other writing or action by any of the Beneficiary shall bind
each of their successors and assigns.



--------------------------------------------------------------------------------

Section 12.07.  Headings.    The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 12.08.  Governing Law.    This Declaration of Trust shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania without reference to conflict of laws principles.

Section 12.09.  Gender, etc.    Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number singular or plural, any other gender, masculine, feminine or neuter, as
the context requires.

ARTICLE XIII

Irrevocability

Section 13.01.  Irrevocability.    This Declaration of Trust shall be
irrevocable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Declaration
of Trust the date first above written.

This Declaration is executed by or on behalf of the Trustees of the Pennsylvania
Real Estate Investment Trust, an unincorporated association in business trust
form created in Pennsylvania pursuant to a Trust Agreement dated December 27,
1960, as last amended and restated on December 18, 1987 and shall not constitute
the personal obligation of the Trustees either jointly or severally in their
individual capacities.

GRANTOR: Pennsylvania Real Estate Investment Trust

 

By:   /s/ Sylvan M. Cohen       Trustee   By:   /s/ Jonathan B. Weller      
Trustee  

NCF TRUSTEE: Pennsylvania Real Estate Investment Trust

 

By:   /s/ Sylvan M. Cohen       Trustee   By:   /s/ Jonathan B. Weller      
Trustee  



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA

COUNTY OF PHILADELPHIA

On this 19th day of June, 1997, before me, a Notary Public in and for the
Commonwealth of Pennsylvania, the undersigned officer, personally appeared
Sylvan M. Cohen, who acknowledged himself to be a Trustee of the Pennsylvania
Real Estate Investment Trust, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument and acknowledged that
he executed the same on behalf of said Trust for the purposes therein contained.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Honor B. Mahoney

Notary Public

My Commission Expires: 9/17/98

COMMONWEALTH OF PENNSYLVANIA

COUNTY OF PHILADELPHIA

On this 19th day of June, 1997, before me, a Notary Public in and for the
Commonwealth of Pennsylvania, the undersigned officer, personally appeared
Jonathan B. Weller, who acknowledged himself to be a Trustee of the Pennsylvania
Real Estate Investment Trust, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument and acknowledged that
he executed the same on behalf of said Trust for the purposes therein contained.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Honor B. Mahoney

Notary Public

My Commission Expires: 9/17/98



--------------------------------------------------------------------------------

EXHIBIT A

 

1. An apartment complex known as Camp Hill Plaza, Camp Hill, Cumberland County,
Pennsylvania

 

2. A shopping center known as Crest Plaza Shopping Center, Allentown, Lehigh
County, Pennsylvania

 

3. An apartment complex known as Lakewood Hills, Harrisburg, Dauphin County,
Pennsylvania (Lower Paxton Township)

 

4. Warehouse, Allentown, Lehigh County, Pennsylvania

 

5. 135 Commerce Drive, Fort Washington, Montgomery County, Pennsylvania